Citation Nr: 1724420	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  13-24 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for headaches including migraines, to include as due to Gulf War service and exposures therein.

2.  Entitlement to service connection for a seizure disorder, to include as due to Gulf War service and exposures therein.  

3.  Entitlement to service connection for a cardiac arrhythmia, to include as due to Gulf War service and exposures therein.   

4.  Entitlement to service connection for gastrointestinal problems, including gastroesophageal reflux disease (GERD), to include as due to Gulf War service and exposures therein.  


ATTORNEY FOR THE BOARD

N. Robinson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1989 to September 1993.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a January and May 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.
 
The issue of entitlement to service connection for irritable bowel symptom was granted by the RO in November 2013.  In a December 2013 written statement, the Veteran withdrew his appeal of his claim for service connection for a low back condition.  Therefore, these issues, although originally part of this appeal stream, are not in appellate status and will not be addressed here.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In his September and November 2013 VA Form 9s (substantive appeals), the Veteran requested a Board hearing via videoconference.  He was scheduled for a videoconference hearing on February 2, 2017 at the San Diego VARO.  He did not appear for this hearing.  Later that month, he submitted a written statement explaining his absence and requesting a new hearing date.  

Because the AOJ schedules Board videoconference hearings, a remand is necessary to arrange a new hearing.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a videoconference Board hearing before a Veterans Law Judge at the earliest opportunity in accordance with applicable procedures.  Notify the Veteran of the date and time thereof.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, return the claims file to the Board in accordance with appellate procedures.

2.  A letter from Restore Medicine dated January 10, 2017 and uploaded to VMBS on April 4, 2017 is not legible and may be incomplete.  Please ask the Veteran to supply an additional copy of this letter and any other medical evidence sent together with this letter, if possible, and associate these documents with the claims file.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2016).


